Napton, Judge,
delivered the opinion of the court.
Judge Gaston observed, in the case of Young v. Jeffries, 4 Dev. & Batt. 220, that “ where a contract is by parol, the terms of the agreement are of course a matter of fact, and if those terms be obscure or equivocal, or are susceptible of explanation from extrinsic evidence, it is for the jury to find also the meaning of the terms employed ; that the effect of a *130parol agreement, when its terms are given and their meaning fixed, is as much a question of law as the construction of a written instrument.”
The question in this case was purely one of fact. The plaintiffs were employed by the defendant to sell a lot of ground, which he had purchased a short time before, upon a special agreement as to their compensation. The lot had been purchased by the plaintiff for one hundred thousand dollars, but previously to its purchase he had leased it from the owner at a rent of six thousand dollars per annum, and his losses on this lease, during the three years he held it, amounted to a considerable sum, estimated by a witness at thirty thousand dollars. The proceeds of the sale made by the plaintiffs were $122,705. The only question is as to the terms and meaning of the special contract, whether the compensation of the plaintiffs was made conditional on being reimbursed by the proceeds for the cost and expenses incurred both in the purchase and in the lease, or whether the indemnity was to extend only to the cost and expenses incurred in the purchase. If the former was the understanding of the parties, it is clear that the plaintiffs were not entitled to recover; but if the latter, they were. This was a question for the jury.
The objection to the instruction given by the court is, that its language is equivocal. There is an ambiguity in the terms of the instruction, which speak of “ the costs and expenses incurred concerning the land.” This may mean either the cost and expenses incurred in the purchase or in the lease, or in both. It is easy to put the question to the jury in such a way as to leave no doubt as to the subject for their inquiry; and as the jury may have been misled by the instruction alluded to, we shall remand the case for another trial. Judgment reversed.